DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment and response filed on 8/3/2022 have been received and entered into the case. Claim 19 has been added. Claims 1-19 are pending. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claim 19 is withdrawn from consideration as being directed to a non-elected invention (a storing temperature ranging from 0ºC to +5ºC was elected), and Claims 1-18 have been considered on the merits, insofar as they read on the elected species of storing the biomaterial in the solution at a temperature ranging from 0ºC to +5ºC, and a period of storage in which the solution is replaced once every two months during the duration of the storage and until the stored biomaterial is removed from storage. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under pre-AIA  35 U.S.C. 102 are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole et al (Arthritis & Rheumatism. 1994;37(12):1727-1734. Cited on IDS) in view of Kim et al (Tissue Engineering. 1996;2(1):75-81.) and Cook et al (WO 2012/097190 A2; 7/19/2012).
The instant claims recite a method for storing a biomaterial comprising: preparing a composition by placing a biomaterial in a solution that includes at least one agent that reduces or prevents a loss of biomaterial properties and, after formation of the composition, maintaining the solution comprising the biomaterial at a hypothermic temperature, wherein the solution is an animal product-free solution, the biomaterial comprises chondrocytes in an extracellular matrix or cartilage, and the at least one agent comprises doxycycline having a concentration ranging from 10 µM to 30 µM, and wherein said biomaterial properties comprise cell viability and extracellular matrix integrity, said extracellular matrix integrity including extracellular matrix permeability.
Cole teaches a method comprising culturing tibias (a biomaterial comprises chondrocytes in an extracellular matrix or cartilage, see p.1727 col right – last para, p.1728 col left – first para) in serum-free media (an animal product-free solution) containing Dulbecco’s Modified Eagle’s Medium, glucose (at least one additive that promotes retention of extracellular matrix integrity and cell viability), and 5 μg/ml (11.25 μM) of doxycycline (at least one agent that reduces or prevents a loss of biomaterial properties, wherein said biomaterial properties comprise cell viability and extracellular matrix integrity, said extracellular matrix integrity including extracellular matrix permeability), and storing conditioned media aspirated from cultures (p.1728 col right – para 2), wherein tibias cultured with 5 μg (11.25 μM) doxycycline increased in size (reduces or prevents a loss of biomaterial properties comprise cell viability and extracellular matrix integrity including extracellular matrix permeability) (p.1731 col right – last para).

Cole does not teach the method comprises maintaining the solution comprising the biomaterial at the claimed storage temperature (claims 1 and 3-5), and storing the biomaterial in the solution for the claimed storage period (claims 5, 7-13, 15-16, and 18).
Kim teaches a method comprising storing chondrocytes for 4 weeks at 4ºC in culture media, wherein preservation of chondrocytes at 4ºC in an appropriate media yields viable, functional cells that can be subsequently utilized to engineer new cartilage (Abstract, p.77 para 2). In addition, Cook teaches a method for tissue storage and preservation for extended periods of time (Abstract), comprising storing a tissue in culture media at 4ºC for at least between about 7-100 days (p.7 line 3-5).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to store chondrocytes at 4ºC for a period from hours to 3 months or years, since Cole, Kim and Cook all disclose a method comprising storing a tissue in culture media, Cole discloses a method comprises culturing and storing chondrocytes, Kim specifically discloses that chondrocytes are stored at 4ºC for 4 weeks, that preservation of chondrocytes at 4ºC yields viable, functional cells that can be subsequently utilized to engineer new cartilage, and Cook discloses that tissues remain viable for an extended periods of time relative to storage at 4ºC. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to store chondrocytes at 4ºC for a period from hours to 3 months or years with a reasonable expectation of success.

References cited above do not teach the method further comprises the claimed storage interval (claims 13-18).
However, Cook does teach a method for tissue storage and preservation for extended periods of time (Abstract), comprising storing tissue in culture media for at least between about 7-100 days (p.7 line 3-5), wherein the media is changed at least once, twice, or three times during storage, e.g., about at least once a week, or at least about once a month during storage (p.7 line 12-17).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the claimed storage interval, since Cole, Kim and Cook all disclose a method comprising storing a tissue in culture media, and Cook discloses a method for storing and preserving a tissue in culture media for extended periods of time, wherein the media is changed at least once, twice, or three times during storage. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate the claimed storage interval with a reasonable expectation of success.

Response to Arguments
Applicant argues that cited references do not teach storing the biomaterial in the solution at the hypothermic temperature in the range of from -25°C to -15°C for a period of storage of months or years, as recited in new claim 19.
These arguments are not found persuasive because new claim 19 is withdrawn, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.

Applicant argues that Cole fails to teach or suggest the claimed hypothermic temperature.
These arguments are not found persuasive because Kim and Cook are relied upon to demonstrate the claimed hypothermic temperature. Kim does teach chondrocytes are stored at 4ºC for 4 weeks, and preservation of chondrocytes at 4ºC yields viable, functional cells that can be subsequently utilized to engineer new cartilage. In addition, Cook does teach tissues remain viable for an extended periods of time relative to storage at 4ºC.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651